Case 1:17-cr-00223-JMS-DML Document 163 Filed 02/23/21 Page 1 of 5 PageID #: 789




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JUSTIN J. COVINGTON,                                     )
                                                         )
                               Petitioner,               )
                                                         )
                          v.                             )       No. 1:20-cv-01683-JMS-DML
                                                         )
UNITED STATES OF AMERICA,                                )
                                                         )
                               Respondent.               )

                  Order Denying Motion for Relief Pursuant to 28 U.S.C. § 2255
                           and Denying Certificate of Appealability

          For the reasons discussed in this Order, Justin Covington's motion for relief pursuant to 28

 U.S.C. § 2255 must be denied and the action dismissed with prejudice. In addition, the Court finds

 that a certificate of appealability should not issue.

                                             I. Legal Standard

          A motion pursuant to 28 U.S.C. § 2255 is the presumptive means by which a federal

 prisoner can challenge his conviction or sentence. See Davis v. United States, 417 U.S. 333, 343

 (1974). A court may grant relief from a federal conviction or sentence pursuant to § 2255 "upon

 the ground that the sentence was imposed in violation of the Constitution or laws of the United

 States, or that the court was without jurisdiction to impose such sentence, or that the sentence was

 in excess of the maximum authorized by law, or is otherwise subject to collateral attack." 28 U.S.C.

 § 2255(a). "Relief under this statute is available only in extraordinary situations, such as an error

 of constitutional or jurisdictional magnitude or where a fundamental defect has occurred which

 results in a complete miscarriage of justice" Blake v. United States, 723 F.3d 870, 878-79 (7th Cir.

 2013).




                                                    1
Case 1:17-cr-00223-JMS-DML Document 163 Filed 02/23/21 Page 2 of 5 PageID #: 790




                                       II. Factual Background

        In November 2017, a federal grand jury returned an indictment against Mr. Covington

 charging him with one count of unlawful possession of a firearm in violation of 18 U.S.C.

 § 922(g)(1). United States v. Covington, 1:17-cr-00223-JMS-DML ("Crim. Dkt."), dkt. 10. A

 superseding indictment was returned in December 2017, and Mr. Covington was charged with two

 counts of unlawful possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Crim. Dkt. 24.

        In April 2018, Mr. Covington submitted a petition to enter a plea of guilty and request for

 presentence investigation. Crim. Dkt. 61. He pleaded guilty to both counts of the superseding

 indictment without the benefit of a plea agreement. Id. Prior to his change of plea and sentencing

 hearing, Mr. Covington and the United States entered a stipulated factual basis for Mr. Covington's

 guilty plea. Crim. Dkt. 70. The stipulated factual basis included the following paragraph:

        g.     Prior to his possession of the above-described firearm, Covington was
        convicted of the following crimes, punishable by a term of imprisonment exceeding
        one year: Criminal Trespass, in the Marion County, Indiana, Superior Court, on or
        about November 4, 2013, and Dealing in Marijuana, in the Marion County, Indiana,
        Superior Court, on or about October 20, 2011.

 Id.

        The Court conducted a change of plea and sentencing hearing on July 20, 2018. Crim. Dkt.

 71. At this hearing, Mr. Covington acknowledge that the signature on the stipulated factual basis

 was his, that he signed the stipulated factual basis after reading it, and that the information in the

 stipulated factual basis was true. Crim. Dkt. 155 at 12:22-13:10. Mr. Covington then pleaded guilty

 to the two counts of unlawful possession of a firearm, and the Court accepted his plea. Id. at 14:4-

 17. The Court imposed an aggregate sentence of 48 months' imprisonment and three years'

 supervised release. Id. at 42:6-43:16; see also Crim. Dkt. 74 (judgment). Mr. Covington did not

 appeal his convictions or sentence.



                                                   2
Case 1:17-cr-00223-JMS-DML Document 163 Filed 02/23/21 Page 3 of 5 PageID #: 791




        On June 19, 2020, Mr. Covington filed a motion for relief pursuant to 28 U.S.C. § 2255

 based on the Supreme Court's decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). Dkt. 1.

 The United States responded, dkt. 10, but Mr. Covington did not file a reply.

                                             III. Discussion

        Mr. Covington argues that, in light of Rehaif, his guilty plea is void because the Court

 accepted the plea "without advising Mr. Covington of the element requiring knowledge of his

 prohibited status under § 922(g)." Dkt. 1 at 2. The United States contends that Mr. Covington has

 procedurally defaulted this claim and that, notwithstanding default, Mr. Covington is not entitled

 to relief because he cannot establish a reasonable doubt that he was unaware of his status as a

 convicted felon. Dkt. 10 at 6-11.

        In Rehaif, the Supreme Court held that:

        [I]n a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
        prove both that the defendant knew he possessed a firearm and that he knew he
        belonged to the relevant category of persons barred from possessing a firearm. We
        express no view, however, about what precisely the Government must prove to
        establish a defendant's knowledge of status in respect to other § 922(g) provisions
        not at issue here.

 Rehaif, 139 S. Ct. at 2200. In other words, under Rehaif, the United States' burden includes proving

 beyond a reasonable doubt that Mr. Covington knew, at the time of the offense, he had "been

 convicted in any court of, a crime punishable by imprisonment for a term exceeding one year." 18

 U.S.C. § 922(g)(1); see also United States v. Maez, 960 F.3d 949, 955 (7th Cir. 2020). However,

 when a defendant seeks to invalidate his guilty plea on the basis of a Rehaif error, "the burden of

 persuasion rests on the defendant." United States v. Williams, 946 F.3d 968, 973 (7th Cir. 2020).

 "To meet this burden, a defendant must show a reasonable probability that he would not have

 pleaded guilty if he knew of Rehaif." Id.




                                                   3
Case 1:17-cr-00223-JMS-DML Document 163 Filed 02/23/21 Page 4 of 5 PageID #: 792




        Mr. Covington has not shown a reasonable probability that he would not have pleaded

 guilty. First, in the stipulated factual basis, Mr. Covington admitted that he had been convicted of

 at least two felonies prior to his possession of the firearm. See Crim. Dkt. 70. Because of this

 admission, it would be difficult for Mr. Covington to assert that he did not know of his status as a

 convicted felon and argue that the United States could not establish that element beyond a

 reasonable doubt. Additionally, the presentence investigation report identified several prior

 convictions in the discussion of Mr. Covington's criminal history. Crim. Dkt. 65 at ¶¶ 37-47. These

 prior convictions included the two felony convictions identified in the stipulated factual basis and

 a third felony conviction for criminal trespass in 2011. Id. In light of his stipulated factual basis

 and his three felony convictions, Mr. Covington cannot genuinely argue now that he would not

 have pleaded guilty had he known about the knowledge of status element discussed in Rehaif.

        Because he cannot establish a reasonable probability that he would not have pleaded guilty,

 Mr. Covington is not entitled to habeas relief under § 2255.

                                           IV. Conclusion

        For the reasons explained in this Order, Mr. Covington is not entitled to relief on his § 2255

 motion. Accordingly, his motion for relief pursuant to § 2255 is denied and this action is dismissed

 with prejudice. Judgment consistent with this Order shall now issue and the clerk shall docket a

 copy of this Order in 1:17-cr-00223-JMS-DML-1. The motion to vacate, dkt. [146], shall also

 be terminated in the underlying criminal action.

                             V. Denial of Certificate of Appealability

        A habeas petitioner does not have the absolute right to appeal a district court's denial of his

 habeas petition. Rather, he must first request a certificate of appealability. See Miller-El v.

 Cockrell, 537 U.S. 322, 335 (2003); Peterson v. Douma, 751 F.3d 524, 528 (7th Cir. 2014).



                                                  4
Case 1:17-cr-00223-JMS-DML Document 163 Filed 02/23/21 Page 5 of 5 PageID #: 793




 Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing § 2255

 Proceedings, and 28 U.S.C. § 2253(c), the Court finds that Mr. Covington has failed to show that

 reasonable jurists would find "it debatable whether the petition states a valid claim of the denial of

 a constitutional right" and "debatable whether [this Court] was correct in its procedural ruling."

 Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        SO ORDERED.




                 Date: 2/23/2021




 Distribution:

 M. Kendra Klump
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 kendra.klump@usdoj.gov

 Sara Varner
 INDIANA FEDERAL COMMUNITY DEFENDERS
 sara.varner@fd.org




                                                   5
